DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The examiner acknowledges the amending claims 21, 34, 36 and 39 – 41, adding claims 42 – 46 and canceling claims 27 – 30 and 35 by the amendment submitted by the applicant(s) filed on November 18, 2020.  Claims 21 – 26, 32 – 34, 36 – 37 and 39 – 46 are pending in this application.

Claim Rejections - 35 USC § 112
The previous 112(a) paragraphs rejections of claim 36 is withdrawn due the current amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 – 26, 32, 36 – 37, 39 – 42 and 44 – 46, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rudmann et al. (US 2013/0037831, examiner .


    PNG
    media_image1.png
    242
    376
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    194
    439
    media_image2.png
    Greyscale


Regarding claims 21 and 45, Rudmann discloses a diffused array of vertical-cavity surface-emitting lasers (VCSELs) comprising: 
a first layer (see Figure 1, Character P, the reference called “substrate member” and Figure 4, Character PW, the reference called “substrate wafer”, Abstract and paragraphs [0099, 0152, 0167, 0182, 0244 and 0246]) comprising an array of lasers (see Figures 1 and 4, Character E, the reference called “active optical component” and paragraphs [0003, 0053 and 0238]); 

Rudmann discloses the claimed invention except for metal spacer layer and wherein the metal spacer layer is stainless steel.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known metal spacer layer to the device of Rudmann, Rudmann on paragraph [0155] teaches spacer member (S) can ensure a well-defined distance between substrate member (P) and optics member (O) (through its vertical extension) which helps to achieve well-defined light paths from emitting member (E) through optics member (O) to the outside of module.   Rudmann teaches the same function of the metal spacer as is claimed.  The metal (stainless steel) could fix the function of the spacer, therefore be suitable the intended purpose, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


    PNG
    media_image3.png
    211
    613
    media_image3.png
    Greyscale



Rudmann discloses the claimed invention except for a diffuser layer over the spacer layer, for diffusing light emitted by the array of lasers. Park teaches planar optical element/a diffusion plate (see Figure 14, Character 109). However, it is well known in the art to apply the planar optical element/a diffusion plate as discloses by Park in (see Figure 14, character 109 and paragraphs [0016 and 0037]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known planar optical element/a diffusion plate as suggested by Park to the device of Rudmann, because could be used to divides or diffusing light. 


    PNG
    media_image4.png
    210
    543
    media_image4.png
    Greyscale

array of VCSELs. Uchida teaches an array of VCSELs (see Figure 1A and 1B, Character 102). However, it is well known in the art to apply the array of VCSELs as discloses by Uchida in (see Figure 1A and 1B, Character 102, Abstract and paragraphs [0044 – 0045 and 0067 – 0070]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to apply the well- known array of VCSELs as suggested by Uchida to the device of Rudmann, because could be used to provide a coherent light and as a light source of the free space optical transmission to obtain a high output.  

Regarding claim 22, Rudmann, Park and Uchida, Rudmann discloses the first layer (see Figure 1, Character P and Figure 4, Character PW) is a printed circuit board (see paragraphs [0091, 0099, 0152 and 0168]).  

Regarding claim 23, Rudmann, Park and Uchida, Rudmann discloses the spacer (see Figure 1, Character S and Figure 4, character SW) is affixed to the printed circuit board (see Figure 1, Character P and Figure 4, Character PW and see paragraphs [0091, 0099, 0152 and 0168]) using an epoxy preform (see paragraph [0182]).  

Regarding claim 24, Rudmann, Park and Uchida, Rudmann discloses a spacer (see Figure 1, Character S and Figure 4, character SW) is affixed to the printed circuit board (see Figure 1, Character P and Figure 4, Character PW) using an adhesive laminate (see paragraph [0182] by gluing).  

Regarding claim 25, Rudmann, Park and Uchida, Rudmann discloses the spacer layer (see Figure 1, Character S and Figure 4, character SW) is shaped and dimensioned to align with the first layer (see Figure 1, Character P and Figure 4, Character PW).  

Regarding claim 26, Rudmann, Park and Uchida, Rudmann discloses a spacer (see Figure 1, Character S, the reference called “spacer member” and Figure 4, character SW, the reference called “spacer wafer” and paragraphs [0108, 0167, 0184, 0248 and 0250])  and Park discloses a diffuser (see Figure 14, character 109 and paragraphs [0016 and 0037]). 
Rudmann and Uchida, discloses the claimed invention except for diffuser layer is shaped and dimensioned to align with the spacer layer. Park teaches a diffuser layer (see Figure 14, Character 109) is shaped and dimensioned to align with the spacer layer (see Figure 14, Character 106).  However, it is well known in the art to apply the diffuser layer is shaped and dimensioned to align with the spacer layer as discloses by Park in (see Figure 14, characters 106 and 109).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to apply the well-known 
Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation   and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 32, Rudmann, Park and Uchida, Park discloses the diffuser layer (see Figure 14, Character 109) is a sheet of light diffusing material (paragraphs [0016 and 0037]).

Regarding claim 36, Rudmann discloses a diffused array of vertical-cavity surface-emitting lasers (VCSELs) comprising: 

a spacer (see Figure 1, Character S, the reference called “spacer member” and Figure 4, character SW, the reference called “spacer wafer” and paragraphs [0108, 0167, 0184, 0248 and 0250]), wherein the spacer (see Figure 1, Character S and Figure 4, character SW) comprises a plurality of holes (see Figures 1 and 4, Character 4, the reference called “hole, opening” and paragraphs [0007, 0090, 0154 and 0217]) therethrough, each of the plurality of holes (see Figures 1 and 4, Character 4).
Rudmann discloses the claimed invention except for the spacer comprises a circuit board.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known spacer comprises a circuit board to the device of Rudmann, Rudmann on paragraph [0155] teaches spacer member (S) can ensure a well-defined distance between substrate member (P) and optics member (O) (through its vertical extension) which helps to achieve well-defined light paths from emitting member (E) through optics member (O) to the outside of module.   Rudmann teaches the same function of the spacer comprises a circuit board as is claimed.  The circuit board could fix the function of the spacer, therefore be suitable the intended purpose, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Rudmann discloses the claimed invention except for a diffuser layer over the spacer layer, for diffusing light emitted by the array of lasers. Park teaches planar optical element/a diffusion plate (see Figure 14, Character 109). However, it is well known in the 
Rudmann discloses a sub-array lasers of the laser array (see Figures 1 and 4, Character E, the reference called “active optical component” and paragraphs [0003, 0053, 0163 and 0238], Rudmann discloses disclose that active optical components are light emitting components. More particularly, said electro-optical components are light emitting members, such as lasers (see paragraphs [0053]).  It is possible to provide modules (see Figures 1 and 4, Character 1) which are designed according to the same principles as discussed, comprising in addition to emission member E, one or more electric or electronic components, in particular active optical components, such as one or more additional light sources (additional active optical components are light emitting components (e.g. lasers) (see paragraphs [0163])), therefore, Rudmann discloses a sub-array lasers of the laser array.
Rudmann discloses the claimed invention except for sub-array of VCSELs of the VCSEL array. Uchida teaches an array of VCSELs (see Figure 1A and 1B, Character 102). However, it is well known in the art to apply the array of VCSELs as discloses by Uchida in (see Figure 1A and 1B, Character 102, Abstract and paragraphs [0044 – 0045 and 0067 – 0070]). Therefore, it would have been obvious to a person having ordinary 

Regarding claim 37, Rudmann, Park and Uchida, Park discloses the diffuser layer (see Figure 14, Character 109) is a sheet of light diffusing material (paragraphs [0016 and 0037]). 

Regarding claim 39, Rudmann discloses a diffused vertical-cavity surface-emitting laser (VCSEL) package comprising: 
a first layer (see Figure 1, Character P, the reference called “substrate member” and Figure 4, Character PW, the reference called “substrate wafer”, Abstract and paragraphs [0099, 0152, 0167, 0182, 0244 and 0246]): 
a laser (see Figures 1 and 4, Character E, the reference called “active optical component” and paragraphs [0003, 0053 and 0238]) positioned thereon (see Figures 1 and 4); 
a spacer layer (see Figure 1, Character S, the reference called “spacer member” and Figure 4, character SW, the reference called “spacer wafer” and paragraphs [0108, 0167, 0184, 0248 and 0250]) over the first layer (see Figure 1, Character P and Figure 4, Character PW), the spacer layer (see Figure 1, Character S and Figure 4, character SW) having a bore hole (see Figures 1 and 4, Character 4, the reference called “hole, opening” and paragraphs [0007, 0090, 0154 and 0217]) therethrough, the bore hole (see Figures 
Rudmann discloses the claimed invention except for a diffuser layer over the spacer layer, for diffusing light emitted by the array of lasers. Park teaches planar optical element/a diffusion plate (see Figure 14, Character 109). However, it is well known in the art to apply the planar optical element/a diffusion plate as discloses by Park in (see Figure 14, character 109 and paragraphs [0016 and 0037]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known planar optical element/a diffusion plate as suggested by Park to the device of Rudmann, because could be used to divides or diffusing light. 
Rudmann discloses an array lasers (see Figures 1 and 4, Character E, the reference called “active optical component” and paragraphs [0003, 0053 and 0238]). Rudmann discloses the claimed invention except for more than one VCSEL. Uchida teaches VCSELs (see Figure 1A and 1B, Character 102). However, it is well known in the art to apply the VCSELs as discloses by Uchida in (see Figure 1A and 1B, Character 102, Abstract and paragraphs [0044 – 0045 and 0067 – 0070]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to apply the well- known VCSELs as suggested by Uchida to the device of Rudmann, because could be used to provide a coherent light and as a light source of the free space optical transmission to obtain a high output.  

Regarding claim 40, Rudmann, Park and Uchida, Rudmann discloses a first circuit board (see Figure 1, Character P, and Figure 4, Character PW, is a printed circuit board (see paragraphs [0091, 0099, 0152 and 0168]), wherein the laser (see Figures 1 and 4, Character E and VCSEL see claim 39 rejection) is coupled too the first circuit board (see Figure 1, Character P, and Figure 4, Character PW).  

Regarding claim 41, Rudmann, Park and Uchida, Rudmann discloses a spacer layer (see Figure 1, Character S, the reference called “spacer member” and Figure 4, character SW) and a first circuit board (see Figure 1, Character P, and Figure 4, Character PW), and Park discloses a diffuser (see Figure 14, character 109 and paragraphs [0016 and 0037])
Rudmann. Park and Uchida discloses the claimed invention except for the diffuser layer, the spacer and the first circuit board are shaped and dimensioned to align.  It would have been obvious to a person having ordinary skill in the art at the time the invention was to apply and/or modify the well-known diffuser layer, the spacer and the first circuit board are shaped and dimensioned to align to the device of Rudmann, Park and Uchida, because could be used to covers the plurality of bore holes.  Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation   and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility 

Regarding claim 42, Rudmann, Park and Uchida, Rudmann discloses the spacer (see Figure 1, Character S and Figure 4, character SW) is affixed to the circuit board (see Figure 1, Character P and Figure 4, Character PW and see paragraphs [0091, 0099, 0152 and 0168]) using an epoxy preform (see paragraph [0182]).  

Regarding claim 44, Rudmann, Park and Uchida discloses the claimed invention except for the package has a hexagonal shape.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the package has a hexagonal shape to the device of Rudmann, Park and Uchida, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility 

Regarding claim 46, Rudmann, Park and Uchida, Rudmann discloses the metal spacer layer (see Figure 1, Character S and Figure 4, character SW) provides thermal management characteristics to the diffused array (see paragraph [0206]).   


Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Rudmann et al. (US 2013/0037831, examiner submitted in the PTO-892 form, filed on August 18, 2020) in view of Park et al. (US 2009/0137073, applicant submitted in the IDS, filed on May 15, 2018) further in view of Uchida (US 2009/0010297, applicant submitted in the IDS, filed on May 15, 2018), further in view of Mok et al (US 2006/0227545, examiner submitted in the PTO-892, filed on May 31, 2019).

Regarding claim 33, Rudmann, Park and Uchida, Park discloses a diffuser (see Figure 14, character 109 and paragraphs [0016 and 0037]).
polycarbonate diffuser.  Mok teaches the diffuser is a polycarbonate diffuser. However, it is well known in the art to apply the diffuser is a polycarbonate diffuser as discloses by Mok in (Paragraph [0022]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to apply the well-known the diffuser is a polycarbonate diffuser as suggested by Mok to the device of Rudmann, Park and Uchida, because are strong and tough materials, and some grades are optically transparent. They are easily worked, molded, and thermoformed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.



Claims 34 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rudmann et al. (US 2013/0037831, examiner submitted in the PTO-892 form, filed on August 18, 2020) in view of Park et al. (US 2009/0137073, applicant submitted in the IDS, filed on May 15, 2018), further in view of Uchida (US 2009/0010297, applicant submitted in the IDS, filed on May 15, 2018), further in view of Van de Ven (US 2013/0016509, examiner submitted in the PTO-892, filed on May 31, 2019).

Regarding claims 34 and 43, Rudmann, Park and Uchida, Park discloses a diffuser (see Figure 14, character 109 and paragraphs [0016 and 0037]).
diffuser is affixed to the spacer using an epoxy preform. Van de Ven teaches an epoxy preform. However, it is well known in the art to apply an epoxy preform as discloses by Van de Ven in (Paragraph [0023]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to apply the well-known an epoxy preform as suggested by Van de Ven to the device of Rudmann, Park and Uchida, because could be used to provide a hermetic seal to protect the device from environment, temperature, dust, etc., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments with respect to claims 21 – 26, 32 – 34, 36 – 37 and 39 – 46 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA S. MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


     /Delma R Fordé/Examiner, Art Unit 2828    


                                                                                                                                                                                                    /TOD T VAN ROY/Primary Examiner, Art Unit 2828